             Case 1:21-cv-00350-KPF Document 18 Filed 04/27/21 Page 1 of 2


                                                                        Kimberly K. Harding
                                                                        Partner
                                                                        T 585-263-1037
                                                                        kharding@nixonpeabody.com

                                                                        1300 Clinton Square
                                                                        Rochester, NY 14604-1792
                                                                        585-263-1000




April 27, 2021
                                                         MEMO ENDORSED
Via CM/ECF and E-MAIL (Failla_NYSDChambers@nysd.uscourts.gov)

Honorable Katherine P. Failla
U.S. District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2103
New York, NY 10007

RE: Joanna Leis v. Flag Communication US, LTD
    Case No. 21-CV-350 (KPF)

Dear Judge Failla:

On behalf of Defendant Flag Communication US, LTD (“Flag”), we write to request an
adjournment of the Initial Pretrial Conference scheduled for May 5, 2021 due to a conflict with
a previously-scheduled medical procedure.

We therefore respectfully request to adjourn the conference to May 18, May 28, or June 1, and
to extend the deadline for pre-conference submissions commensurately. Counsel for Plaintiff
does not oppose this request and is available on the proposed alternate dates. There have been
no previous requests for adjournment.

We have included a “so ordered” line for the Court’s convenience. Thank you for your
consideration.

Respectfully submitted,



Kimberly K. Harding

KKH/als

cc:        Davida S. Perry (Via CM/ECF)




4821-8428-1831.1
                 Case 1:21-cv-00350-KPF Document 18 Filed 04/27/21 Page 2 of 2




Application GRANTED. The initial pretrial conference scheduled for
May 5, 2021, is ADJOURNED to May 18, 2021, at 11:30 a.m. The
conference will be held telephonically. At the scheduled date and
time, the parties are to call (888) 363-4749 and enter access code
5123533. Please note, the conference will not be available before
11:30 a.m. The parties' pre-conference submissions (see Dkt. #7)
shall be due on or by May 13, 2021.

Dated:          April 27, 2021                  SO ORDERED.
                New York, New York




                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE




    4821-8428-1831.1
